Citation Nr: 9912039	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-29 379 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis 
with onychomycosis currently evaluated as 30 percent 
disabling.

2.  Entitlement to total rating based on individual 
unemployability due to a service-connected disability.

3.  Entitlement to special monthly compensation based on 
entitlement to housebound benefits due to service-connected 
tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1945 to November 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran, his spouse, and his 
representative appeared before a hearing officer at the RO in 
June 1997.  


FINDINGS OF FACT

1.  The veteran's tinea pedis with onychomycosis has been 
manifested by constant itching, and marked disfigurement.

2.  The veteran's sole service-connected disability is for 
tinea pedis with onychomycosis evaluated as 30 percent 
disabling.

3.  Competent medical evidence has not been submitted to 
establish that the veteran is unemployable as a result of his 
service-connected tinea pedis with onychomycosis.

4.  The veteran does not have a single service-connected 
disability evaluated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for tinea pedis with onychomycosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.118 and Diagnostic Codes 7806, 7813 (1998).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  3.340, 3.341, 4.16 (1998).

3.  There is no legal basis for entitlement to special 
monthly compensation at the housebound rate.  38 U.S.C.A. 
§ 1114 (West 1991); 38 C.F.R. § 3.350(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased disability evaluation

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the claimant subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Service medical record show that the veteran was treated for 
dermatitis and dermatophytosis while in service.  The report 
of the October 1991 VA examination for compensation purposes 
conveys the veteran presented a history of scaly feet and 
dystrophic nails for over 40 years.  On examination, there 
was marked whitening and hypertrophy of all toenails as well 
as subungual debris and fine white dry scales over the 
plantar and lateral aspects of both feet.  The diagnosis was 
tinea pedis with marked onychomycosis.  In November 1992, the 
RO established service connection for tinea pedis and 
assigned a noncompensable evaluation for that disability.  In 
December 1995, following a December 1995 RO hearing with a 
hearing officer, the RO increased the evaluation for the 
veteran's service-connected tinea pedis to 30 percent and 
added onychomycosis to the evaluation.

Under the Schedule For Rating Disabilities, Diagnostic Codes 
7807 through 7819 are rated under Diagnostic Code 7806.  A 30 
percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration, extensive exfoliation, 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (1998).  

A December 1995 Report of Examination to show need of aid and 
attendance or entitlement to housebound status, Richard D. 
Guthrie, M.D., diagnosed Parkinson's disease and severe 
dermatophytosis.  

In an October 1996 statement, Dr. Guthrie stated that the 
veteran has severe dermatyphosis and onychomycosis that 
prevent him from walking.

At a June 1997 hearing before a hearing officer at the RO, 
the veteran and his spouse testified that there is constant 
exfoliation of the skin from his feet, worsening exudation, 
and constant itching.  The veteran also testified that he 
experiences an occasional twitching in his right foot when he 
gets nervous. 

At his December 1997 VA dermatological examination, the 
veteran reported chronic foot problems since he had gangrene 
of both feet in service.  The veteran complained of scaling, 
swelling, and itching of the feet.  On evaluation, the 
examiner found dry, cracking, and scaling skin on his lower 
legs bilaterally as well as bilateral hyperkeratosis on the 
soles of his feet and web spaces with maceration in the left 
fourth web space.  The diagnoses included subdermatitis, 
asteatotic eczema, and chronic intertrigo of toe web spaces.  
During a January 1997 VA examination, the examiner noted that 
there was extensive scaling of both feet as well as 
maceration between many toes.  Diminished to absent bilateral 
pedal pulses were noted.  The impression included tinea pedis 
and onychomycosis and peripheral vascular disease status post 
coronary artery bypass surgery.

In a June 1998 addendum report following an May 1998 VA 
examination, the VA physician reported scaling of the lower 
legs, dorsal and plantar surfaces of the feet, yellow and 
thickened nails, and 1-2+ edema of the dorsum of the feet.  
The opinion was tinea pedis and onychomycosis.

The veteran contends that his tinea pedis with onychomycosis 
warrants a higher evaluation.  The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, while the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).  The 
physicians' expertise puts them in a better position to 
determine the extent of impairment.  In the instant case, the 
veteran has testified that the nervous twitching in his feet 
is caused by his service-connected disorder.  The Board 
observes that the veteran's service-connected tinea pedis 
with onychomycosis has been objectively manifested by 
constant scaling, constant itching, and disfigurement.  There 
is no objective medical evidence of systemic or nervous 
manifestations, or exceptionally repugnant disfigurement 
which would warrant a 50 percent evaluation.  Thus, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation in excess of the current 30 percent 
evaluation under Diagnostic Code 7813.  Thus, the claim is 
denied.

				II.  Individual unemployability

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to the existence or degree of 
nonservice-connected disabilities, or the veteran's age.  
38 C.F.R. §§  3.341, 4.16, 4.19 (1998).  In exceptional 
cases, an extra-schedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  38 
C.F.R. § 4.16(b) (1998).

A review of the evidence reflects that the only service-
connected disorder is tinea pedis with onychomycosis, which 
is evaluated as 30 percent disabling.  Thus, the veteran does 
not meet the initial eligibility requirements.  38 C.F.R. 
§§ 4.16,  4.25 (1998).  

In recent rating decisions, the RO held that the 
circumstances in this case did not warrant submission of the 
file to the VA Director of Compensation and Pension for 
consideration of the veteran's entitlement to a total rating 
for compensation purposes on an extra-schedular basis.  The 
Board, however, will consider entitlement to a total rating 
for compensation purposes based on individual unemployability 
on an extra-schedular basis because the evidence shows that 
the veteran is unemployable.  The Board finds that there is 
no prejudice to the veteran by appellate review of this issue 
since he has been given the opportunity to submit all 
relevant evidence concerning this issue.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The record shows that the veteran graduated from high school 
and completed 2 years of college.  The veteran was last 
employed in 1989 as an account manager.   The veteran 
contends that he is no longer employable due to his service-
connected skin disability because it prevents him from 
walking.

At a January 1998 VA examination, it was reported that the 
veteran developed gangrene in his left foot in 1988 after 
stepping on a pebble and that this required surgery.  The 
veteran reported a history of left leg bypass surgery, 
coronary bypass graft, hypertension, hyperthyroidism, and 
diabetes.  The veteran's spouse reported that because of pain 
in his feet, the veteran can only walk a few feet and that he 
is very unbalanced.  On evaluation, the veteran's gait was 
slow and halting and that he grabbed onto things.  There was 
1+ edema of the veteran's right foot along with severe 
scaling of both feet and maceration between many toes.  The 
impressions were tinea pedis with onychomycosis, peripheral 
vascular disease status post bypass surgery, coronary artery 
disease status post coronary artery bypass graft, diabetes 
mellitus type II, normocytic anemia, renal insufficiency, 
hyperthyroidism, and hypertension.

A review of the evidence of record does not reveal that 
competent evidence has been submitted that would support the 
veteran's claim that he is unemployable due to his service 
connected disorder, standing alone.  To the contrary, in May 
1998, the RO referred the veteran to a VA physician who was 
asked to determine whether the veteran's service-connected 
disability resulted in his inability to work.  After 
examining the veteran, the physician noted that the veteran 
reported having gangrene of both feet in service.  The 
veteran complained of swelling, scaling of his feet and 
inability to work because of unsteadiness on his feet.  The 
physician opined that the veteran's tinea pedis with 
onychomycosis is not the cause of his inability to work.  He 
further stated that with the veteran's history of gangrene as 
well as known history of peripheral artery disease and 
diabetes, it is likely that the service-related gangrene in 
conjunction with the current medical problems are the cause 
of the veteran's inability to work.  (The Board notes that 
the RO denied the issue of service connection for gangrene in 
June 1998.  At the time of this decision, a notice of 
disagreement to that decision was not of record.)   

After consideration of all of the evidence, the Board finds 
that the veteran's service-connected disability alone is not 
of a nature and severity, bearing in mind his occupational 
and educational background, to prevent gainful employment in 
the area of his work experience.  In reaching this decision, 
the Board finds that the evidence demonstrates that the 
veteran's current unemployment is largely attributable to 
overall disability picture, primarily his non-service 
connected disabilities.

In light of the above, and in particular the VA physician's 
opinion, the Board must find that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based upon individual unemployability due to a service-
connected disability.  The evidence is not in equipoise and 
the benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102(1998).  Accordingly, the claim is denied.

				III.  Entitlement to housebound status

Special monthly compensation at the housebound rate may be 
paid to a veteran who, in addition to having a single 
service-connected disability rated 100 percent disabling 
without resort to unemployability, has (1) additional 
service-connected disabilities independently ratable at 60 
percent or more and involving different anatomical segments 
or bodily systems, or (2) is permanently housebound by reason 
of his service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her home and the immediate premises or, if 
institutionalized, to the ward or clinical area and it is 
reasonably certain that the service-connected disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. § 1114 (West 
1991); 38 C.F.R. § 3.350(h)(3) (1998).  

In this case, the veteran does not meet the threshold legal 
requirement for the housebound benefit, as he does not have a 
single service-connected disability rated 100 percent 
disabling.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law and not the 
evidence is dispositive, the Board should deny an appeal 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
the veteran has failed to present facts which meet the 
criteria set forth in the law and regulations, the claim must 
be denied.  


ORDER

An increased evaluation for tinea pedis with onychomycosis is 
denied.  Entitlement to a total rating based on individual 
unemployability due a service-connected disability is denied.  
Special monthly compensation based on the veteran being 
housebound is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

